 1   Jason D. Lamm (018454)
     Law Office of Jason Lamm
 2
     6245 North 24th Pkwy, Ste. 208
 3   Phoenix, AZ 85016-2030
     Tel: (602) 222-9237
 4   Fax: (602) 222-2299
     Email: jlamm@cyberlawaz.com
 5
     David J. Don (016462)
 6
     LAW OFFICE OF DAVID J. DON, PLLC
 7   301 E. Bethany Home Rd., Suite B-100
     Phoenix, Arizona 85012
 8   Tel: 480-948-1212
     Fax: 480-696-7756
 9
     Email: david@azcivilrights.com
10
     Attorneys for Plaintiff Leslie A. Merritt, Jr.
11
                      IN THE UNITED STATES DISTRICT COURT
12                        FOR THE DISTRICT OF ARIZONA
13
     Leslie A Merritt, Jr., a single man,     ) Case No.: CV17-4540-PHX-DGC
14                                            )
                   Plaintiff,                 )  RESPONSE TO DEFENDANT'S
15          vs.                               )       MOTION REGARDING
                                              ) EXTRAJUDICIAL STATEMENTS
16
     State of Arizona, et al.                 )
17                                            )
                   Defendants.                )
18
            Plaintiff, through counsel, responds in opposition to the Defendant’s motion
19
     regarding Extrajudicial Comments. (Doc. 385). The Defendant takes umbrage about
20
     extrajudicial statements made by the Plaintiff's counsel in his role as a criminal
21
     defense attorney in a criminal case. The comments were the product of professional
22
     discretion, limited in scope, authorized and required by the local rules and ethical
23
     rules, and protected by the First Amendment. Further, the Defendant fails to show
24
     the comments created a likelihood of prejudice or that they would interfere with a
25
     fair trial.
26

27
                                               -1-
28
 1
     I.     Facts
 2
            On August 13, 2020, the Maricopa County Superior Court in CR2015-144211-
 3
     001 DT ruled that Leslie Merritt under A.R.S. § 13-4051 was “wrongfully arrested,
 4
     indicted or otherwise charged for any crime" arising from the Freeway Shooting
 5
     investigation. Whether the State court ruling has a preclusive effect on the federal
 6
     civil case may be addressed in a subsequent filing; however, under Arizona law, the
 7
     State of Arizona wrongfully arrested, indicted, or otherwise charged Mr. Merritt for
 8
     the Freeway Shootings. Contrary to the Defendant’s motion, the State of Arizona
 9
     was a party to the Notation of Clearance 1. (Id. at 2:20-21). The Maricopa County
10
     Attorney’s Office represented the State. All the extrajudicial statements involve
11
     media attention following granting the Notation of Clearance.
12
            Since the Plaintiff’s arrest on September 18, 2015, the Defendant has sought
13
     national media attention at Plaintiff’s expense. The state hired a special public
14
     relations officer to assist with media relations.        (Exhibit A. Andy Hill
15
     Documents). Within minutes of Plaintiff’s arrest, the Governor celebrated the
16
     apprehension on social media. (See Doc. 334 at p. 25, ¶(F)(2)(a)). The next
17
     morning, Defendant held a press conference. The former DPS Director made
18
     national television appearances and expressed his belief in Plaintiff’s guilt. When
19
     the criminal charges against Plaintiff were dismissed, the Director told the media
20
     that the Plaintiff is still “the right guy.”
21

22

23   1
      DPS is a creation of the Arizona Legislature. See A.R.S. § 41-1711, et seq. As a
24
     statutorily-created State entity, DPS has only those attributes and powers the
     Legislature has prescribed for it. Cox v. Pima County Law Enforcement Merit Sys.
25   Counsel, 27 Ariz. App. 494, 495, 556 P.2d 342, 343 (1976). The enabling legislation
     for DPS does not, however, create new rights or authorize it to enforce rights
26   separate from the State as a distinct legal entity.

27
                                                    -2-
28
 1
           To this day, the Defendant has continued to malign Mr. Merritt in public
 2
     records. Director Heston Silbert testified that Merritt belongs in prison and that he
 3
     may still go to prison for the Freeway Shootings. Bennie Click, the state’s police
 4
     expert, has no room in his mind to believe that Merritt is not the Freeway Shooter.
 5
     The Defendant has not corrected the public record, which remains replete with false
 6
     statements about Merritt being the Freeway Shooter.
 7
           The I-10 Freeway Shootings case continues to polarize the Phoenix
 8
     community. While some people are supportive of the Plaintiff, others are not. In
 9
     comments posted after the Notation of Clearance, people posted they would like to
10
     get “an insider ASAP to wreck the [civil] case and make sure he doesn’t win” and
11
     conjure up evidence “that he is planning on purchasing a large sum of drugs” to
12
     “save the taxpayers lots of money.” (Exhibit B. Public Comments to ABC 15).
13
           The court’s granting of the Notation of Clearance was independently
14
     newsworthy. As Merritt’s criminal defense attorney, Mr. Lamm responded to media
15
     inquiries solely in his capacity legitimately to counteract the undue prejudicial effect
16
     on Mr. Merritt of persistent negative statements. Mr. Lamm repeatedly made that
17
     clear in those media statements he was speaking solely about the Maricopa County
18
     Superior Court’s granting a Notation of Clearance in the dismissed criminal matter
19
     prosecuted in that Court.
20
           The Defendant, which opposed the Notation of Clearance, complains of
21
     statements made by counsel regarding the Notation of Clearance and cherry-picks
22
     statements to inflame the Court. Yet, it ignores that counsel clarified in his
23
     statement that any comments made were solely concerning the defunct criminal
24
     case, and not the pending civil matter before this Court. The Court need only
25

26

27
                                               -3-
28
 1
     address its attention to the 3:33 time stamp in the video linked to in the Defendant’s
 2
     motion to hear the following exchange:
 3
             REPORTER SCOTT PASMORE:                 So there’s an ongoing civil suit, and
 4           there’s a gag order on that so you really can’t talk about it, but yesterday’s
 5           ruling is really important in terms of that, isn't it.

 6           JASON LAMM: Well, they are separate and distinct cases, and you’re right,
             Scott, so I want to stay as far away from that as possible. I think that, again,
 7           Leslie was branded as a domestic terrorist. That was one of the charges he
             was arrested for in September of 2015. So to Leslie, getting it out there, as he
 8
             said at his initial appearance–and we just saw the video a moment ago, when
 9           he got out of jail and spoke to the media, he wants to clear his name. So,
             perhaps, that’s the greater issue. This was a guy who was 21 years old who
10           was thrown into national media and accused of this high-profile crime, who
             always maintained his innocence.
11
     (Doc 385 at p.4 fn 2).
12

13           There was no discussion of the merits of the civil case, no mention or use of
14   the term wrongful arrest, and no mention or use of the term false imprisonment.
15   Counsel explicitly delineated that the scope of his comments was confined to the
16
     ruling in the criminal case only, the charges, and the Plaintiff’s desire to clear his
17
     name.
18
             Defendant repeats the canard and cites its own statements in support that
19
     Plaintiff’s counsel or agent was the source of the “private settlement” amount
20
     between Merritt and Maricopa County. (Doc 385 at 3:2-3). And while the
21
     Defendant surmises that the Plaintiff released the amount of settlement with
22
     Maricopa County, which was reached by the parties and reported by numerous
23
     outlets in the fall of 2018, that conjecture is wrong. The likelihood is that the media
24
     saw a Notice of Settlement was publicly filed (Doc 203), and knew that the Maricopa
25
     County Board of Supervisors had to approve the settlement and memorialize the
26

27
                                                -4-
28
 1
     approval in its minutes. It is common knowledge that all settlement amounts
 2
     involving payment by a governmental agency are matters of public record.
 3
           Regarding any postings or statements made by Plaintiff’s father, Leslie
 4
     Merritt, Sr., he is not a party to this action, counsel does not represent him, and he
 5
     is not counsel’s agent. He undertook no activity at the counsel’s direction.
 6
     II.   Discussion
 7
     A.    As Merritt’s criminal defense counsel, Mr. Lamm had a duty to
 8
           provide media statements.
 9         Arizona’s Rules of Professional Conduct anticipate public statements made to
10
     media outlets to be part of an attorney’s duties representing a client. See Brandon
11
     v. Maricopa County, 849 F.3d 837, 845 (9th Cir. 2017) (citing ARIZ. SUP. CT. 42,
12
     ER 3.6(a); cf. Cox Ariz. Publ’ns, Inc. v. Collins, 175 Ariz. 11, 14–15, 852 P.2d 1194
13
     (1993) (noting that Arizona’s Rules of Professional Conduct for attorneys permit
14
     certain, but not all, interactions with the media relating to pending cases).
15
           Further, the ethical rules permit and the legal rules require a lawyer “to
16
     protect a client from the substantial undue prejudicial effect of recent publicity not
17
     initiated by the lawyer or the lawyer's client.” ER 3.6(c). The purpose of the rule
18
     recognizes that “[w]hen prejudicial statements have been publicly made by others,
19
     responsive statements may have the salutary effect of lessening any resulting
20
     adverse impact on the adjudicative proceeding”. ER 3.6, Comment at 6.
21
           For over five years since his arrest, Merritt has lived under a cloud of false
22
     allegations brought on by the Defendant and others. In the light of the media
23
     campaign orchestrated by the State against Merritt, his counsel reasonably
24
     recognized a duty to respond. The media statements were responsive to allegations
25
     made by the Defendant, the Governor of Arizona, and others in the criminal case,
26

27
                                               -5-
28
 1
     which wrongfully accused Merritt of domestic terrorism on a national stage. The
 2
     Defendant repeated the defamatory comments even after the dismissal of the
 3
     criminal case at press conferences and in public statements. The Defendant has not
 4
     corrected its false information. The publications of these statements remain on the
 5
     internet and continue to require response in the public realm.
 6
           When approached by the media for comment following the ruling on the
 7
     Petition for Notation of Clearance, counsel for Merritt had to respond to counteract
 8
     the disparaging remarks of public officials and others. The attorney's duty was to
 9
     take steps to avoid prejudice to his client. Contrary to any suggestions, the media
10
     contacted the Plaintiff’s counsel for a statement on the procedural development in
11
     the criminal case. There is a gross disparity in access to the press between high
12
     ranking government officials with a devoted public relations department and a
13
     twenty-something year old landscaper. Plaintiff has limited opportunity to clear his
14
     name. If Plaintiff did not attempt to do so, the Defendant would likely argue that
15
     Plaintiff has failed to mitigate his damages. From Plaintiff’s perspective, the
16
     government officials used him in the media as a pawn in a high publicity case to
17
     further their political agendas and to create ill-will toward him from the public.
18
     Defendant’s conjecture about the Plaintiff’s “media campaign” and “effort to taint
19
     the jury pool” is a gross distortion of the sequence of events, the source of harm to
20
     Merritt, and ignores the consistent and ongoing failure of the Defendant to correct
21
     the public record. All statements made by counsel are justified and required
22
     responses to the public allegations of the Defendant and others.
23

24   B.    All statements were limited to procedural developments in a
           separate case.
25

26

27
                                              -6-
28
 1
           The interview clarified in no uncertain terms that any statements made were
 2
     unrelated to the pending civil case and were related solely to the Notation of
 3
     Clearance entered by the State court. The Defendant complains about comments
 4
     about a proceeding in state court and not before this Court.
 5
           Plaintiff’s counsel has had no intent to unduly prejudice the pending civil
 6
     case. He was mindful of no specific gag order in the civil case and dutifully consulted
 7
     with ethics counsel before making any statements. The media statements were
 8
     confined to and incorporated only items already in the public record, as required
 9
     under LRCivP 83.8(a). That the attorney’s obligations as a criminal defense lawyer
10
     may encroach upon overlapping factual aspects in the civil case requires the
11
     balancing of interests. The Court should not prevent a litigant’s attorney from
12
     commenting on a separate criminal case, not before the court, which this court
13
     declined to do (See Doc 387).
14
           The Defendant incorrectly argues that the repercussions endured by Plaintiff
15
     and his long term “harms are relevant only to this case, not to the State court
16
     Petition (Doc. 385 at 4:11-12 (Emphasis in original)). The Defendant is wrong. First,
17
     the Arizona legislature expressed specific concern during the passage of legislation
18
     (that was codified as A.R.S. § 13-4051), with the "economic and personal harm
19
     result[ing] to an individual” for a crime he did not commit. Beasley v. Glenn, 110
20
     Ariz. 439, 440, 520 P.2d 310, 311 (1974). Thus, comments made about the personal
21
     effects on the Plaintiff from the false arrest and criminal charges pertain directly to
22
     the purpose of the Notation of Clearance. Second, the public records have previously
23
     disclosed Merritt’s psychological problems, and the statements about Plaintiff’s
24
     psychological trauma are necessary to prevent a misunderstanding about the scope
25
     of the court’s ruling under A.R.S. § 13-4051. The Defendant does not point to any
26

27
                                               -7-
28
 1
     media statement, including the settlement amount with Maricopa County, as being
 2
     inaccurate or pertaining to anything that is not already in the public record.
 3
     C.    Failure to establish a substantial likelihood of prejudice or
 4         interference with a fair trial.
 5         Defendant argues that Plaintiff’s counsel’s statements to the media present a
 6   “substantial likelihood of materially prejudicing an adjudicative proceeding.” (Doc.
 7   385 at 4:20-21) (citations omitted). The Defendant is presumptively wrong and
 8   provides no support for the contention.
 9         The rules support the opposite position. ER 3.6, Arizona Rule of Professional
10   Conduct, permits a lawyer to state “information contained in a public record” and
11   the “result of any step in litigation". ER 3.6(b)(2) and (3). The State Bar Comment
12   indicates that comments on these subjects should “not ordinarily be considered to
13   present a substantial likelihood of material prejudice.” Comment to ER 3.6 (4). The
14   statements are unlikely to create material prejudice to a civil trial. See Comment to
15   ER 3.6 (6) (A civil trial is less sensitive than a criminal jury trial to extrajudicial
16   speech).
17         As a predicate matter, LRCivP 83.8(a) requires the Defendant to show that
18   the dissemination of extrajudicial statements has created a reasonable likelihood to
19   interfere with a fair trial. The analysis must involve reviewing the “totality of
20   circumstances” in determining whether the Defendant was deprived of a fair trial by
21
     prejudicial publicity. See Sheppard v. Maxwell, 384 U.S. 333, 352–53 (1966). The
22
     Ninth Circuit rejected a finding of presumed prejudice due to pretrial publicity
23
     where the news reports at issue “focused on relaying mainly evidence presented at
24
     trial.” Murray v. Schriro, 882 F.3d 778, 805 (9th Cir. 2018).
25

26

27
                                               -8-
28
 1
           Here, Defendant provides no evidence about the scope of dissemination of the
 2
     Plaintiff’s counsel’s statements. In contrast to the negative media coverage that the
 3
     State generated against the Plaintiff, the range of dissemination of the Plaintiff's
 4
     counsel's statements was, invariably, but a drop in the ocean. Also, the timing of the
 5
     media coverage, occurring when the Court has not set a trial date, has sufficiently
 6
     attenuated any effect by delay to further reduce the likelihood of interference with a
 7
     fair trial. Finally, the type of statements is not of the quality to jeopardize the parties’
 8
     right to a fair trial. The Defendant is arguing about comments about the lack of
 9
     evidence and Plaintiff’s psychological symptoms that merely mirror not only the
10
     conclusion of the State court, but also the evidence presented. Under the totality of
11
     the circumstances, the Defendant has not satisfied the predicate requirement of the
12
     Local Rule.
13
           Defendant's arguments imply that not only is voir dire ineffective to impanel
14
     an impartial jury but also that the jury will inevitably disregard the Court’s final jury
15
     instructions as to “What is Evidence.” (See 9th Cir. Model Instr. 1.9). The recent
16
     public commentary shows a broad spectrum of public opinion on this case. Plaintiff
17
     is confident that the court will conduct appropriate voir dire to ensure that fair and
18
     impartial jurors are selected to provide both parties a fair trial.
19
           Conclusion
20
           Based on all matters presented, the Court should deny the motion.
21
                         DATED this 11TH day of September 2020.
22

23                                     LAW OFFICE OF JASON LAMM

24                                      By:   /s/ Jason D. Lamm
                                              David J. Don
25                                            Attorney for Plaintiff Leslie Merritt, Jr.
26

27
                                                 -9-
28
 1                                   LAW OFFICES OF DAVID J. DON, P.L.L.C.
 2
                                      By:   /s/ David J. Don
 3                                          David J. Don
                                            Attorney for Plaintiff Leslie Merritt, Jr.
 4

 5                             CERTIFICATE OF SERVICE
 6
            I certify that on this 11th day of September 2020, I electronically transmitted
 7   the attached document to the Clerk’s Office using the CM/ECF system for filing
     and transmittal of a Notice of Electronic Filing to the following CM/ECF
 8   registrants:
 9
                                      Clerk of the Court
10                     United States District Court, District of Arizona
                             Sandra Day O’Connor Courthouse
11                                 401 W. Washington St.
                                     Phoenix, AZ 85003
12
                                  Edward F. Novak, Esq.
13
                                     Melissa Ho, Esq.
14                               Jonathan G. Brinson, Esq.
                                     Andrew Fox, Esq.
15                                     Polsinelli PC
                           One East Washington Street, Suite 1200
16
                                    Phoenix, AZ 85004
17
          enovak@polsinelli.com; mho@polsinelli.com, jbrinson@polsinelli.com
18   Attorneys for Defendant State of Arizona, Heston Silbert, Christopher Kalkowski,
     Frank Milstead, Ken Hunter, Kelly M. Heape, Jennifer Pinnow, Anthony Falcone
19

20
     By:   /s/ David J. Don
21         David J Don

22

23

24

25

26

27
                                              -10-
28
